Citation Nr: 1641319	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served had active service from April 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  Jurisdiction of the June 2009 rating decision was subsequently transferred to the RO in Montgomery, Alabama. 

This case initially came before the Board in November 2012 when multiple issues were dismissed and entitlement to service connection for a cervical spine disorder, entitlement to service connection for a lumbar spine disorder and entitlement to service connection for residuals of prostate cancer were remanded for additional evidentiary development.  These remanded issues were again before the Board in November 2015, when the Board denied entitlement to service connection for residuals of prostate cancer and remanded the remaining two issues for further evidentiary development and consideration.  They now return for appellate review.  

The Veteran testified before the undersigned in June 2012.  A transcript of this hearing has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has contended that his cervical and lumbar disabilities preexisted service and were aggravated by service.  Specifically, in his May 2007 initial claim, he indicated his cervical and lumbar problems worsened during service.  In an August 2008 statement, the Veteran reported that it was and had always been his contention that his military service aggravated his cervical and lumbar injuries sustained from an automobile accident, which was reiterated in June 2012 testimony.  Also of record are July 2007 statements from the Veteran's spouse and several friends, each of whom reported that the Veteran's back problems preexisted service.  Additionally, an undated medical letter from Dr. Wellborn, received as part of records from the Social Security Administration, stated the Veteran reported he suffered a 30 foot fall from a tree in 1962 and a motor vehicle accident in 1965 injuring his back and neck.

The Veteran's entrance examination took place in April 1968.  No lumbar or cervical disability of any type was noted on the entrance examination; although on an April 1968 Report of Medical History, the Veteran affirmatively checked the box concerning recurrent back pain and a note also indicated a back sprain related to an automobile accident.  However, as such was not endorsed as defect or diagnosis upon examination, the presumption of soundness attaches.

In an August 2008 statement, a private chiropractor opined that the Veteran's cervical X-ray findings of C5 and C6 were consistent with a whiplash type injury 45-55 years prior, that C3-C5 degeneration was consistent with multiple injury episodes 30-40 years prior and the fracture of L5 was probably incurred during the early teen years given amount of sclerosing and deterioration.  In December 2010, the private chiropractor further stated that the Veteran's duties as a Military Policeman aggravated and worsened his preexisting conditions, which, in part, was based on findings that the chronic old compression type fracture of L5 vertebra and the subsequent natural fusion of the L5/S1 disk was definitive and consistent with a very old injury to the Veteran's spine approximately 45 years ago.  She also stated the Veteran's fractured jaw, received during the performance of his duties as a Military Policeman, was more likely than not related to the condition of his cervical spine as the force it would take to fracture his jaw bone would most definitely cause his neck to contort in a whiplash motion, thus resulting in chronic degenerative changes in his neck consistent with an old injury.  In an addendum opinion, received by VA in April 2016, the private chiropractor further supported her findings.  

However, while in the December 2010 opinion, the private chiropractor did indeed indicate the Veteran's cervical and lumbar disabilities preexisted service, the evidentiary standard of clear and unmistakable was not utilized, thus this opinion lacks probative value.  Furthermore, in an April 2016 statement the Veteran reported that he had not been provided with his service treatment records for the private chiropractor's review.  As noted below, the Veteran has the right to submit additional evidence and argument regarding these claims, to include the submission of an additional private medical opinion, and if the Veteran submits a request for his service treatment records in conjunction with such, or for any other purpose, that request should be fulfilled.  

VA examinations of the cervical and lumbar spine were conducted in June 2013.  The examiner opined that the Veteran's current cervical and lumbar spine disorders were not etiologically linked to active duty service on a direct incurrence basis or on the basis of aggravation.  However, with respect to aggravation, the VA examiner found the Veteran's current cervical and lumbar condition did not precede service, in part, because the conditions stated did not cause enough injury to result in any orthopedic injury based on the descriptions of the injuries.  The June 2013 VA examiner also found that injuries that the Veteran had prior to service most likely caused contusions and sprains of the muscles and ligaments, which were self-limited conditions that had no residuals based on the medical data.  However, the June 2013 VA examiner did not consider the Veteran's lay statements, of back and neck pain continuing after the automobile accident, which is supported in statements submitted by his spouse and friends, nor did the June 2013 VA examiner accurately consider the Veteran's service treatment records with reports of back and neck pain prior to service.  An April 2016 VA addendum opinion was also obtained in which the VA examiner again opined that the conditions claimed were less likely than not incurred in or caused by the claimed in-service injury, event or illness but did not address the claims on the basis of aggravation.  The April 2016 opinion also did not address all relevant service treatment records, including the March 1969 record which noted a possible fracture of the right mandible.

Thus, given the deficiencies in the above examinations, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to adequate address his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum opinion from an examiner other than the examiners who conducted the June 2013 VA examinations and provided the April 2016 addendum opinion.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  The examiner is asked to address the following questions:

a.  With respect to each lumbar and/or cervical disability diagnosed during the pendency of the claim or proximate to the claim, is it clear and unmistakable (obvious, manifest, or undebatable) that the identified disability existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the identified disability was not aggravated during or by the Veteran's active military service, that is, above and beyond the condition's natural progression?  Evidence relied upon in rendering the opinions must be specified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the identified disabilities referenced in (a) above either preexisted service or, if preexisting, were not aggravated in service, is it is at least as likely as not (50 percent probability or more) that any identified disability diagnosed during the pendency of the claim, or proximate to the claim, was incurred in, was caused by, or is otherwise related to, the Veteran's active service, to include consideration of the March 1969 service treatment record which indicated a possible fractured right mandible. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




